DETAILED ACTION
The instant application having Application No. 16/456,946 filed on 28 June 2019 where claims 1-20 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 101
Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to non-statutory subject matter of transitory media, including propagation and communication mediums.

Transitory media, including propagation and communication mediums, are not a type of non-transitory hardware storage that can be read by a computer, as functional descriptive material cannot be recorded on this medium, nor can said functional descriptive material become structurally and functionally interrelated to the medium. As such, the claim is drawn to non-statutory subject matter.
Examiner suggests changes to claim 19  such as “One or more non-transitory machine-readable storage media…” in order to draw the claim to statutory subject matter.
Claim 20 is rejected under 35 U.S.C. 101 as non-statutory for at least the reason stated above. Claim 20 is dependent on claim 19, however, it does not add any feature or subject matter that would solve any of the non-statutory deficiencies of claim 19.

Allowable Subject Matter
Claims 3-6, 8-9, 11-14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frerebeau et al. (U.S. 2009/0313701) (Hereinafter Frerebeau) in view of Wu, Anni (U.S. 2011/0154147) (Hereinafter Wu).
As per claim 1, Frerebeau discloses a compute device comprising: circuitry to: 
determine a memory location to monitor for a change indicative of a message from a device connected to a local bus of the compute device (see for example Frerebeau, this limitation is disclosed such that predetermined memory locations are configured to receive test data from a first device; paragraphs [0013]-[0014]. Data connection interface types for devices include interface types such as PCI and AGP (i.e. devices are “connected to a local bus of the compute device”); paragraph [0049]);
determine whether data at the memory location satisfies reference data (see for example Frerebeau, this limitation is disclosed such that the test data received is compared with an expected result (i.e. determination of “satisfies reference data”); paragraphs [0015]-[0027]); and 

However, Wu discloses processing, in response to a determination that the data at the memory location satisfies the reference data, one or more messages in a message queue associated with the memory location (see for example Wu, this limitation is disclosed such that if a data black in a retransmission queue meets a predefined condition, the data block is retransmitted; paragraph [0100]).
Frerebeau in view of Wu is analogous art because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Frerebeau by waiting to perform action on queued data based on a condition as taught by Wu because it would enhance the teaching of Frerebeau with an effective means of providing autonomous operation on queued data, reducing error rate of a system (as suggested by Wu, see for example Abstract).
As per claim 2, Frerebeau in view of Wu discloses the compute device of claim 1, wherein the circuitry is further to: 
obtain a message from the device (see for example Frerebeau, this limitation is disclosed such that test data is received; paragraph [0058]); 
write the message to a corresponding message queue in memory (see for example Frerebeau, this limitation is disclosed such that received test data is written; paragraph [0058]); and 
write, to the determined memory location, data to indicate that the message has been obtained from the device (see for example Frerebeau, this limitation is disclosed such that the test data is written to the predetermined memory location; paragraph [0058]).
As per claim 7, Frerebeau in view of Wu discloses the compute device of claim 1, wherein to determine a memory location to monitor comprises to determine a master memory location to monitor (see for example Frerebeau, this limitation is disclosed such that a predetermined memory location (i.e. master memory location) is monitored; paragraph [0058]).
Regarding claim 15, it is a method claim having similar limitations cited in claim 1.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 16, it is a method claim having similar limitations cited in claim 2.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 17, it is a method claim having similar limitations cited in claim 7.    Thus, claim 17 is also rejected under the same rationales as cited in the rejection of claim 7.
Regarding claim 19, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 19 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 20, it is a medium claim having similar limitations cited in claim 2.    Thus, claim 20 is also rejected under the same rationales as cited in the rejection of claim 2.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Frerebeau (U.S. 2009/0313701) view of Wu (U.S. 2011/154147) as applied to claim 1 above, and further in view of Van Doren et al. (U.S. 2005/0160240) (Hereinafter Van Doren).
As per claim 10, Frerebeau in view of Wu discloses the compute device of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein to determine a 
However, Van Doren discloses the limitation wherein to determine a memory location to monitor comprises to determine a memory location to monitor for a change indicative of a message obtained from a processor core (see for example Van Doren, this limitation is disclosed such that messages are provide by a processor; paragraph [0008]).
Frerebeau in view of Wu is analogous art with Van Doren because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Frerebeau in view of Wu by providing a message by a processor as taught by Van Doren because it would enhance the teaching of Frerebeau in view of Wu with an effective means of providing a data response from an owner processor (as suggested by Van Doren, see for example paragraph [0009]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rao et al. (U.S. 2018/0336139) discloses that there is memory that comprises memory logic configured to perform memory operations on selected memory blocks. Command data comprising reference data is written to the memory system; paragraph [0118].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/Examiner, Art Unit 2196